DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Response to Arguments
Applicant’s amendments and remarks filed 11 March 2022 have been fully considered and found persuasive.  The objections to the Specification are withdrawn.  

Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 1, and its dependent claims, are drawn to the general notion of a pixel driving circuit. 
Independent claim 8, and its dependent claims, are drawn to the general notion of a method for a pixel driving circuit. 
Independent claim 11, and its dependent claims, are drawn to the general notion of an array substrate containing a pixel driving circuit. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
Regarding claims 1, the particularly-significant, distinguishing structural and functional features are a pixel driving unit containing a reset control sub-circuit; wherein the reset control sub-circuit is configured to reset a potential of the second electrode of the driving transistor under control of the second scanning signal, so as to control the driving transistor to be turned on, when these structural and functional features are considered with all other structural and functional features in each of the respective claims. 
Regarding claim 8, the particularly-significant, distinguishing structural and functional features are, during a display interval, a pixel driving unit drives a light-emitting element to emit light, and during an optical detection interval; the pixel driving unit continues driving the light-emitting element to emit light, a photoelectric conversion sub-circuit receives a light emitted from the light-emitting element and converts the light into an electrical signal; a switch control sub-circuit controls an output of an electrical signal under control of a first scanning signal; and the pixel driving unit adjusts brightness of the light emitted from the light-emitting element according to the electrical signal, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Regarding claim 11, the particularly-significant, distinguishing structural and functional features are a light-emitting element connected to a pixel driving circuit; first scanning lines and second scanning lines extended along a row direction, and data lines extended along a column direction; the pixel driving circuits in a same row are connected to a first scanning line and a second scanning line for the row respectively; the pixel driving circuits in a same column are connected to a data line for the column; 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  
 
Conclusion
Prior art considered pertinent to the instant Office Action is collected in the attached PTO-892 form. 
Yamazaki; Shunpei, US 20090141004 A1, describes a describes a pixel circuit containing a pixel driving unit formed of a data transistor, a driving transistor, a read-out transistor, a storage capacitor, a light emitting element, and a light detecting element (see Fig. 8B); 
Lim; Myunggi, et al., US 20180151121 A1, describes a describes a pixel circuit containing a pixel driving unit formed of a data transistor, a driving transistor, a read-out transistor, a storage capacitor, and a light emitting element (see Fig. 2);  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.